IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHAEL CULCLASURE : CIVIL ACTION
v. : NO. 18-1543

COMMISSIONER OF THE SOCIAL

SECURITY ADMINISTRATION

QBQE_R

AND NOW, this 16th day of April 2019, upon considering Plaintiff’s Petition for review
(ECF Doc. No. ll) of the Commissioner’s denial of disability insurance benefits, the record
including the administrative law judge’s decision, Commissioner’s Response (ECF Doc. No. 14),
Plaintiff’ s Reply (ECF Doc. No. 15), the January 28, 2019 Report and Recommendation (ECF
Doc. No. 17), Plaintiff’ s Objections to the Report and Recommendation (ECF Doc. No. 18),
Commissioner’s Response to Plaintiff’s Objections (ECF Doc. No. 20), and for reasons in the
accompanying Memorandum, it is ORDERED:

l. Plaintiff’s Motion and Request for review (ECF Doc. No. ll) is GRANTED for
remand;

2. We remand to the Commissioner for a hearing before another properly appointed

administrative law judge; and,

3. The Clerk of Court shall close this case.

 

KEARNE\UT

